This is an appeal from judgments of conviction upon an information jointly charging the defendants with the unlawful possession of twenty-four pints of beer, with the intent to sell the same. On January 27, 1912, in accordance with the verdict of the jury, the court sentenced each defendant to be confined in the county jail for three months and to pay a fine of three hundred dollars. Upon a careful consideration of the record we discover no ground for disturbing the judgments. They are therefore affirmed.